Opinion oe the Court, by
Judd, C. J.
This case began in the District Court of Waialua, Oahu, andl *592came by appeal of plaintiff to the Intermediary Court of Oahu, thence by appeal of plaintiff again to the Supreme Court with a jury at the January Term, 1886. The jury rendered a verdict for plaintiff. A motion for a new trial, on the ground that the verdict was contrary to law and evidence, was heard and denied by the presiding justice. Defendant entered his exceptions and his bill was allowed.
Kinney & Peterson, for plaintiff.
Ashford & Ashford, for defendant.
Honolulu, April 27, 1886.
Plaintiff now moves that the exceptions be dismissed on the ground that they were not properly perfected.
By the Coubt.
The rule of Court (new rule VIII, March 12, 1885,) reads: “ Any person excepting to the ruling of the justice, denying or granting the said motion (for a new trial on the ground that the verdict is contrary to law and evidence) must present his bill of exceptions to the said justice for allowance within ten days from the rendition of such ruling, by paying costs and giving bond for further costs,” etc.
The bond thus required was not filed.
Counsel for defendant show the Court the bond filed by him to perfect the motion for a new trial before the single justice. This bond is to the plaintiff and it conforms to the former part of the rule, being conditioned not to dispose of his property to the detriment of the plaintiff, and it provides for the payment of all the costs to accrue. But it is not the bond required by the rule, which should be to the Clerk of the Court for the further costs to accrue. A new bond is required by the rule by the party failing before the single justice.
The exceptions are dismissed.